Citation Nr: 1630581	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted service connection for erectile dysfunction, and assigned a zero percent z(noncompensable) disability rating, effective December 18, 2007.  In March 2009, the Veteran filed a notice of disagreement (NOD) with the assigned noncompensable rating.  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

Because the appeal involves disagreement with the initial rating assigned following awards of service connection, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  Notably, treatment records from Johnstown Community Based Outpatient Clinic (CBOC) dated from November 2004 to November 2012 are located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

As a final preliminary matter, it is noted that after certification of the claim on appeal to the Board, additional VA treatment records dated through November 2012 were added to the claims file.  The agency of original jurisdiction (AOJ) has not considered this evidence in conjunction with the claim on appeal, nor has a waiver of initial AOJ consideration of the evidence been received.  See 38 C.F.R. § 20.1304 (2015) (applicable to claims in which a substantive appeal was filed prior to February 2, 2013).  However, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence in the adjudication of the claim, and the Veteran is not prejudiced by the Board's discussion of the evidence for the limited purpose of issuing a comprehensive remand.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his s part, is required.


REMAND

Following a review of the relevant evidence of record, , the Board concludes that further AOJ action on the claim on appeal is warranted.  Specifically, the record does not contain clinical findings responsive to the applicable rating criteria.

The Veteran contends that a compensable rating is warranted for his erectile dysfunction disability.  In his December 2011 VA Form 9, he claimed "loss of erectile power and loss of size."  He also claimed "loss of any sex drive or sex life."

The RO assigned the noncompensable  rating for the Veteran's erectile dysfunction under the diagnostic codes for ratings of the genitourinary system and a penis deformity.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  A 20 percent rating is the only rating assignable under Diagnostic Code 7522, and there is no alternative criteria pursuant to which a compensable rating for erectile dysfunction is assignable.  

A May 2008 VA examination report reflects that the Veteran reported symptoms of erectile dysfunction for the past two years.  To treat erectile dysfunction, he reported taking Levitra medication to treat symptoms.  The examiner diagnosed erectile dysfunction and noted that Levitra medication was intermittently effective.  A physical examination was conducted, but there were no clinical findings relevant to whether there was any deformity of the penis.  

VA treatment records and private treatment records associated with the claims file also do not contain clinical findings responsive to Diagnostic Code 7522.  Private treatment records from Dr. J.G., received in September 2008, opined that the Veteran's incompetence is related to his diabetes mellitus, but contained no supporting clinical findings. 

Under these circumstances, the Board finds that the evidence of record does not include sufficient information to properly evaluate the disability under consideration, and that further VA examination to obtain clinical findings responsive to the applicable criteria for rating the disability is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .
The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher rating.  See 38 C.F.R. § 3.65 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for further examination of the Veteran, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records from the Johnstown CBOC dated from November 2004 to November 2012, and from the Pittsburgh VA Medical Center (VAMC) dated from July 2008 to May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted facilities all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records, to include records from Dr. J.G. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Adjudication of claim should include consideration of all additional evidence added to the record since the last adjudication of the claim in the October 2011 SOC-to include VA treatment records dated through November 2012, and any additional evidence  received pursuant to this remand.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, supra, is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Johnstown CBOC (dated since November 2012) and from the  Pittsburgh VAMC (dated since May 2011).  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his erectile dysfunction disability. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail. 

The examiner should specifically indicate all s manifestations of to the Veteran's service-connected erectile dysfunction, to particularly include whether the there is any deformity of the penis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further medical examination), adjudicate the increased rating claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson t (cited above), is appropriate. 

7. If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





